EXHIBIT 10.1
PIKE COMPENSATION DEFERRAL PLAN
(as established effective March 1, 2011)
1. Name:
This plan shall be known as the “Pike Compensation Deferral Plan” (the “Plan”).
2. Purpose and Intent:
Pike Electric Corporation establishes this Plan effective March 1, 2011 for the
purpose of providing certain of its employees, and the employees of certain
other Participating Employers, with the opportunity to defer payment of certain
base salary and annual bonuses, and receive certain employer contributions, in
accordance with the terms and provisions set forth herein. It is the intent of
the Participating Employers that amounts deferred under the Plan by an employee
shall not be taxable to the employee for income tax purposes until the time
actually received by the employee. The provisions of the Plan shall be construed
and interpreted to effectuate that intent.
3. Definitions:
For purposes of the Plan, the following terms have the following meanings:
“Account” means for a Participant, collectively, the Deferral Account and the
Employer Account. The Account shall be a bookkeeping entry only and shall be
utilized solely as a device for the measurement and determination of the amounts
to be paid to a Participant, or his or her Beneficiary, pursuant to the Plan.
“Annual Bonus” means, with respect to a Participant, any annual bonus payable to
the Participant pursuant to any bonus compensation plan of a Participating
Employer approved for purposes of this Plan by the Plan Committee, provided that
any such plan shall provide for “performance-based compensation” within the
meaning of Code Section 409A.
“Beneficiary” means any person or trust designated by a Participant in
accordance with procedures adopted by the Plan Committee to receive the
Participant’s Account in the event of the Participant’s death. If the
Participant does not designate a Beneficiary, the Participant’s Beneficiary is
his or her spouse, or if not then living, his or her estate.
“Board” means the Board of Directors of Pike Electric Corporation.
“CEO” means the Chief Executive Officer of Pike Electric Corporation.
“Class Year Deferrals” means, for each Plan Year, the deferrals under Paragraph
5(b) below of a Participant’s base salary for the Plan Year plus the deferral of
any portion of the Participant’s Annual Bonus earned for services rendered
during the fiscal year of the Participating Employers ending during such Plan
Year, including any related adjustments for deemed investments in accordance
with Paragraph 5(g) below and net of any amounts transferred to the 401(k) Plan
pursuant to a Wrap Election under Paragraph 5(b) below. In addition, all amounts
credited to a Participant’s Employer Account, including any related adjustments
for deemed investments in accordance with Paragraph 5(g) below, shall
collectively constitute one separate set of Class Year Deferrals for the
Participant.

 

 



--------------------------------------------------------------------------------



 



“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and includes any valid and binding governmental regulations, court decisions and
other regulatory and judicial authority issued or rendered thereunder.
“Code Limitations” means any one or more of the limitations and restrictions
that Sections 401(a)(17), 401(k)(3), 401(m), 402(g) and 415 of the Code place on
the pre-tax retirement savings contributions and employer matching contributions
for a Participant under the 401(k) Plan. In addition, Code Limitations means and
refers to any other limitations on contributions under the 401(k) Plan or
established by the Plan Committee with respect to highly compensated
participants.
“Compensation Committee” means the committee of individuals who are serving from
time to time as the Compensation Committee of the Board.
“Deferral Account” means the account established and maintained on the books of
a Participating Employer to record a Participant’s interest under the Plan
attributable to amounts credited to the Participant pursuant to Paragraph 5(b)
below.
“Eligible Employee” means an Employee designated as an Eligible Employee
pursuant to Paragraph 5(a) below.
“Employee” means an individual employed by a Participating Employer.
“Employer Account” means the account established and maintained on the books of
a Participating Employer to record a Participant’s interest under the Plan
attributable to amounts credited to the Participant pursuant to Paragraphs 5(c)
and 5(d) below.
“401(k) Account” means a Participant’s elective deferral account under the
401(k) Plan.
“401(k) Plan” means the Pike 401(k) Plan, as in effect from time to time.
“Participant” means an Eligible Employee who has elected to defer compensation
under the Plan as provided in Paragraph 5(b).
“Participating Employer” means Pike Electric Corporation and any other entity
affiliated with Pike Electric Corporation and designated as a participating
employer under this Plan from time to time by the Plan Committee, and their
respective successors and assigns. As of the effective date of the Plan, the
Participating Employers are as set forth on Exhibit A attached to the Plan.
Exhibit A may be updated from time to time by the Plan Committee.

 

2



--------------------------------------------------------------------------------



 



“Payment Date” with respect to a Valuation Date, means a date determined by the
Plan Committee during the calendar month immediately following the calendar
month in which the Valuation Date occurs.
“Payment Sub-Account” means a portion of a Participant’s Account established by
the Plan Committee to facilitate the administration of distributions under the
Plan, including without limitation Payment Sub-Accounts representing each
separate set of Class Year Deferrals.
“Plan Committee” means the administrative committee under the 401(k) Plan.
“Plan Year” means the calendar year.
“Separation from Service” means a Participant’s “separation from service” with
the Participating Employers within the meaning of Code Section 409A and any
related administrative policies of the Participating Employers.
“Valuation Date” means the last business day of each calendar quarter.
4. Administration:
The Plan Committee shall be responsible for administering the Plan. The Plan
Committee shall have all of the powers necessary to enable it to properly carry
out its duties under the Plan. Not in limitation of the foregoing, the Plan
Committee shall have the power to construe and interpret the Plan and to
determine all questions that arise thereunder. The Plan Committee shall have
such other and further specified duties, powers, authority and discretion as are
elsewhere in the Plan either expressly or by necessary implication conferred
upon it. The Plan Committee may appoint any agents that it deems necessary for
the effective performance of its duties, and may delegate to those agents those
powers and duties that the Plan Committee deems expedient or appropriate that
are not inconsistent with the intent of the Plan. All decisions of the CEO, the
Plan Committee and the Compensation Committee upon all matters within the scope
of his or its authority shall be made in the CEO’s, Plan Committee’s or
Compensation Committee’s sole discretion and shall be final and conclusive on
all persons, except to the extent otherwise provided by law.
5. Eligibility, Deferrals and Account Adjustments:
(a) Eligibility. Unless otherwise determined by the Compensation Committee, each
senior executive of Pike Electric Corporation or other Participating Employer
whose compensation is subject to review and approval by the Compensation
Committee shall be an Eligible Employee. For all other Employees, the CEO shall
designate which Employees shall be Eligible Employees for each Plan Year;
provided, however, that the determination of Eligible Employees shall be made
consistent with the requirement that the Plan be a “top hat” plan for purposes
of the Employee Retirement Income Security Act of 1974, as amended. An Employee
designated as an Eligible Employee with respect to one Plan Year need not be
designated as an Eligible Employee for any subsequent Plan Year.

 

3



--------------------------------------------------------------------------------



 



(b) Elections to Defer. A person who is an Eligible Employee for a Plan Year may
elect to defer a percentage of the Eligible Employee’s base salary for the Plan
Year and Annual Bonus payable for the fiscal year ending during the Plan Year up
to a maximum deferral percentage established by the Plan Committee from time to
time. In addition, the Eligible Employee may make an election for the Plan Year
to transfer the lesser of the amount of the compensation deferred under this
Paragraph 5(b), or an amount not to exceed the maximum amount of elective
deferrals allowable under Code Section 402(g)(1)(A), (B), and (C) in effect for
such Plan Year (a “Wrap Election”), to the Participant’s 401(k) Account, subject
to the following:

  (i)  
Except as provided in subparagraph (iii) below, as of the earliest date
administratively practicable after the end of the Plan Year (and in no event
greater than the time authorized by regulation or other guidance), the lesser of
(x) the amount of the compensation deferred under this Paragraph 5(b) for the
Plan Year, or (y) the maximum amount that may be deferred under the 401(k) Plan
as elective deferrals under Code Section 402(g)(1)(A), (B), and (C) for the Plan
Year reduced, as necessary, to satisfy nondiscrimination testing under Code
Section 401(k)(3) under the 401(k) Plan for the Plan Year, shall be transferred
to the Eligible Employee’s 401(k) Account, with the Eligible Employee’s
deferrals credited under this Paragraph 5(b) being simultaneously reduced by a
corresponding amount. Amounts transferred to the Eligible Employee’s 401(k)
Account shall be taken from the Eligible Employee’s deemed investments under
Paragraph 5(g) below on a pro rata basis.

  (ii)  
The amount transferred to the Eligible Employee’s 401(k) Account shall in no
event include any Account adjustments for deemed investments under Paragraph
5(g) below attributable to the amount so transferred.

  (iii)  
A Wrap Election of an Eligible Employee who incurs a Separation from Service
during the Plan Year shall be disregarded, and amounts deferred under the Plan
with respect to the Plan Year are not eligible for transfer to the Eligible
Employee’s 401(k) Account.

  (iv)  
An Eligible Employee who makes a Wrap Election for a Plan Year shall not be
permitted to make any other deferral election under the 401(k) Plan for the Plan
Year.

  (v)  
An Eligible Employee who makes a deferral election under this Paragraph 5(b) but
does not make a Wrap Election for a Plan Year, or an Eligible Employee who
elects not to make any deferrals under the Plan for a Plan Year, may still
participate in the 401(k) Plan for the Plan Year in accordance with the terms
and provisions of the 401(k) Plan. In such case, any amounts deferred under the
Plan shall not be taken into account for purposes of determining contributions
or allocations under the 401(k) Plan.

 

4



--------------------------------------------------------------------------------



 



Elections to defer base salary or Annual Bonuses for a Plan Year and any Wrap
Election for a Plan Year must be made before the first day of the Plan Year,
provided that a newly hired Eligible Employee who first becomes eligible to
participate in the Plan after the start of the Plan Year may make such deferral
election within thirty (30) days after first becoming eligible to participate in
the Plan as notified by the Plan Committee. For the 2011 Plan Year, (A) deferral
elections and Wrap Elections must be made prior to March 1, 2011, (B) no portion
of the Annual Bonus for the fiscal year ending June 30, 2011 shall be eligible
for deferral and (C) for a Participant who makes a Wrap Election, no further
deferrals shall be permitted under the 401(k) Plan for the balance of 2011 and
any 401(k) Plan deferrals made during 2011 prior to March 1, 2011 shall be taken
into account in determining the amount transferable to the 401(k) Plan under
Section 5(b)(i) above. All elections made under this Paragraph 5(b) shall be
made in writing on a form, or pursuant to other non-written procedures, as may
be prescribed from time to time by the Plan Committee and shall be irrevocable
for the Plan Year; provided, however, that the Plan Committee may, in its
discretion, determine to cancel a Participant’s deferral election for a Plan
Year due to a hardship withdrawal by the Participant under the 401(k) Plan or in
connection with an unforeseeable emergency withdrawal request by the Participant
under Paragraph 6(g) below. An election to defer made by an Eligible Employee
with respect to any base salary or Annual Bonus payable for a Plan Year shall
not automatically apply with respect to any base salary or Annual Bonus payable
for any subsequent Plan Year.
(c) Matching Contributions. If a Participant defers any amount under the Plan
during a Plan Year in which the Participant is eligible to receive matching
contributions under the 401(k) Plan, the Participant shall be eligible to be
credited with a matching contribution to the Participant’s Employer Account for
the Plan Year. The amount of the matching contribution shall equal Amount A less
Amount B (but not less than zero), where:
Amount A is the aggregate amount of matching contributions the Participant would
have received under the 401(k) Plan for the Plan Year had the Code Limitations,
other than Code Section 401(a)(17), not applied to the 401(k) Plan, taking into
account for such purpose all matchable deferrals made to the 401(k) Plan for the
Plan Year (including any amount transferred to the 401(k) Plan pursuant to a
Wrap Election for the Plan Year) plus all amounts credited to the Participant’s
Deferral Account for the Plan Year that would have been matchable deferrals had
the amounts been deferred under the 401(k) Plan; and
Amount B equals the aggregate amount of matching contributions actually
allocated to the Participant’s account under the 401(k) Plan for the Plan Year
(including any matching contributions under the 401(k) Plan with respect to any
amount transferred to the 401(k) Plan pursuant to a Wrap Election for the Plan
Year).
Matching contributions under the Plan shall be determined as soon as
administratively practicable following the end of the applicable Plan Year and
after all transfers pursuant to Wrap Elections have been completed, provided
that for a Participant who has a Separation from Service during a Plan Year,
such matching contributions shall be determined as soon as administratively
practicable after the date of such Separation from Service.

 

5



--------------------------------------------------------------------------------



 



(d) Other Contributions. The Participating Employers may from time to time, in
their sole and exclusive discretion, elect to credit a Participant’s Employer
Account with additional amounts not otherwise contemplated by this Paragraph 5.
(e) Establishment of Accounts. A Participating Employer shall establish (or
cause to be established) an Account for each Participant employed by the
Participating Employer, comprised of a Deferral Account and an Employer Account.
Each Account shall be designated by the name of the Participant for whom
established. The amount of any base salary or Annual Bonus deferred by a
Participant under Paragraph 5(b) above shall be credited to the Participant’s
Deferral Account as of the date the base salary or Annual Bonus would have
otherwise been paid to the Participant. The amount of any matching contributions
under Paragraph 5(c) above shall be credited to the Participant’s Employer
Account as of the date the matching contributions are determined in accordance
with Paragraph 5(c) above. If any other contributions are allocated to a
Participant under Paragraph 5(d) above, such amounts shall be credited to the
Participant’s Employer Account as of the date determined by the Participating
Employer.
(f) Vesting of Accounts. All Deferral Accounts are fully (100%) vested. A
Participant’s matching contributions under the Plan shall be vested to the same
extent as the Participant’s matching contributions are vested under the 401(k)
Plan. Any other Participating Employer contributions made under Paragraph 5(d)
above shall be subject to such vesting requirements as established by the
Participating Employer at the time the amount is first credited to the
Participant’s Employer Account.
(g) Account Adjustments for Deemed Investments. The Plan Committee shall from
time to time designate one or more investment vehicle(s) in which the Accounts
of Participants shall be deemed to be invested. The investment vehicle(s) may be
designated by reference to the investments available under other plans sponsored
by a Participating Employer, including the 401(k) Plan. Each Participant may
designate the investment vehicle(s) in which his or her Account shall be deemed
to be invested according to the procedures developed by the Plan Committee,
except as otherwise required by the terms of the Plan. No Participating Employer
shall be under an obligation to acquire or invest in any of the deemed
investment vehicle(s), and any acquisition of or investment in a deemed
investment vehicle by a Participating Employer shall be made in the name of the
Participating Employer and shall remain the sole property of the Participating
Employer. The Plan Committee shall also establish from time to time a default
investment vehicle into which a Participant’s Account shall be deemed to be
invested if the Eligible Employee fails to provide investment instructions to
the Plan Committee. Account adjustments shall be applied pro rata among a
Participant’s various Payment Sub-Accounts.
(h) Timing of Adjustments. The adjustments to Accounts for deemed investments as
provided in Paragraph 5(g) shall be made from time to time at such intervals as
determined by the Plan Committee. The Plan Committee may determine the frequency
of account adjustments by reference to the frequency of account adjustments
under another plan sponsored by a Participating Employer, including the 401(k)
Plan. The amount of the adjustment shall equal the amount that the Participant’s
Account would have earned (or lost) for the period since the last adjustment had
the Account actually been invested in the deemed investment vehicle(s)
designated by the Participant for the period.

 

6



--------------------------------------------------------------------------------



 



(i) Statements of Account. Each Participant shall receive a statement of the
Participant’s Account balance no less frequently than annually.
6. Distribution Provisions:
(a) Class Year Payment Elections. A Participant for any Plan Year shall elect
from among the available forms of payment set forth in Paragraph 6(b) below the
form of payment that shall apply to the Payment Sub-Account comprised of the
Class Year Deferrals for each such Plan Year. The payment election shall be made
coincident with the deferral elections under Paragraph 5(b) above for such Plan
Year. Notwithstanding anything herein to the contrary, as to the Class Year
Deferrals comprised of all amounts credited to a Participant’s Employer Account,
the applicable class year payment election shall be made by the Participant
coincident with the first time the Participant makes a deferral election under
the Plan.
(b) Available Forms of Payment. A Participant shall select from among the
following forms of payment for each Payment Sub-Account to which separate
payment elections are made available pursuant to Paragraphs 6(a) above, provided
that with respect to the Class Year Deferrals comprised of all amounts credited
to a Participant’s Employer Account, the only forms of payment available shall
be subparagraphs (i) and (iii) below. The Participant must select a single form
of payment applicable to each Payment Sub-Account (i.e., a Payment Sub-Account
may not be “split” among more than one form of payment):

  (i)  
Lump Sum Payment Following Separation from Service. The balance of the
applicable Payment Sub-Account shall be payable in a single cash payment on the
Payment Date for the first Valuation Date that occurs at least six months after
the Participant’s Separation from Service; or

  (ii)  
Lump Sum Payment In Specified Year. The balance of the applicable Payment
Sub-Account shall be payable in a single cash on the first Payment Date for the
calendar year elected by the Participant; provided, however, that the payment
shall be made on the Payment Date for the first Valuation Date that occurs at
least six months after the Participant’s Separation from Service; or

  (iii)  
Annual Installments Following Separation from Service. The balance of the
applicable Payment Sub-Account shall be payable in annual installments over a
period of up to ten (10) years as selected by the Participant commencing on the
Payment Date for the first Valuation Date that occurs at least six months after
the Participant’s Separation from Service; or

 

7



--------------------------------------------------------------------------------



 



  (iv)  
Annual Installments Commencing In Specified Year. The balance of the applicable
Payment Sub-Account shall be payable in annual installments over a period of up
to five (5) years as selected by the Participant commencing on the first Payment
Date of the calendar year elected by the Participant; provided, however, that
the installments shall commence on the Payment Date for the first Valuation Date
that occurs at least six months after the Participant’s Separation from Service.

A Participant who fails to make a payment election for a Payment Sub-Account in
accordance with the provisions of this Paragraph 6(b) shall be deemed to have
elected for such Payment Sub-Account a lump sum payment following Separation
from Service. The amount payable on any Payment Date shall be based on the
balance of the Account as of the immediately preceding Valuation Date.
(c) Subsequent Changes to Payment Elections. A Participant who is in the active
service of a Participating Employer may change the timing or form of payment
elected under Paragraph 6(b)(ii) or (iv) above, or the timing or form of payment
subsequently elected under this Paragraph 6(c), with respect to a Payment
Sub-Account only if (i) such election is made at least twelve (12) months prior
to the date the payment of the Payment Sub-Account would have otherwise
commenced and (ii) the effect of such election is to defer commencement of such
payments by at least five (5) years. For purposes of the Plan, a series of
installment payments is treated as a single payment to be made in the year that
the first installment would otherwise be paid.
(d) Default Lump Sum Payment. Notwithstanding any provision herein to the
contrary, a Participant’s entire Account balance shall be payable in a single
cash payment on the Payment Date for the first Valuation Date that occurs at
least six months after the Participant’s Separation from Service if, as of such
Valuation Date, the balance of the Participant’s Account is less than $10,000.
(e) Installments. If amounts are payable to a Participant in the form of annual
installments, the first annual installment shall be paid commencing per the
applicable election set forth in Paragraph 6(b) above, and each subsequent
installment shall be payable on the Payment Date for the Valuation Date that is
the anniversary of the first Valuation Date. The amount payable on each Payment
Date shall be equal to the balance of the applicable Payment Sub-Account on the
applicable Valuation Date divided by the number of remaining installments
(including the installment then payable).
(f) Death. If a Participant dies before having been paid the entire balance of
the Participant’s Account (including a Participant receiving installment
payments), the remaining unpaid balance of the Account shall be payable to the
Participant’s Beneficiary in a single cash payment on the Payment Date for the
first Valuation Date that occurs after notice of such death has been received by
the Plan Committee.

 

8



--------------------------------------------------------------------------------



 



(g) Withdrawals on Account of an Unforeseeable Emergency. A Participant who is
in active service with a Participating Employer may, if permitted by the Plan
Committee, receive a refund of all or any part of the amounts previously
credited to the Participant’s Account in the case of an “unforeseeable
emergency.” A Participant requesting a payment pursuant to this Paragraph 6(g)
shall have the burden of proof of establishing, to the Plan Committee’s
satisfaction, the existence of an “unforeseeable emergency,” and the amount of
the payment needed to satisfy the same. In that regard, the Participant must
provide the Plan Committee with such financial data and information as the Plan
Committee may request. If the Plan Committee determines that a payment should be
made to a Participant under this Paragraph 6(g), the payment shall be made
within a reasonable time after the Plan Committee’s determination of the
existence of the “unforeseeable emergency” and the amount of payment so needed.
As used herein, the term “unforeseeable emergency” means a severe financial
hardship to a Participant resulting from a sudden and unexpected illness or
accident of the Participant or of a dependent of the Participant, loss of the
Participant’s property due to casualty, or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant. The circumstances that constitute an “unforeseeable emergency”
shall depend upon the facts of each case, but, in any case, payment may not be
made to the extent that the hardship is or may be relieved (i) through
reimbursement or compensation by insurance or otherwise, (ii) by liquidation of
the Participant’s assets, to the extent the liquidation of such assets would not
itself cause severe financial hardship or (iii) by cessation of deferrals under
the Plan. Examples of what are not considered to be “unforeseeable emergencies”
include the need to send a Participant’s child to college or the desire to
purchase a home. Withdrawals of amounts because of an “unforeseeable emergency”
may not exceed an amount reasonably needed to satisfy the emergency need.
(h) Other Payment Provisions. To be effective, any elections under this
Paragraph 6 shall be made on such form, at such time and pursuant to such
procedures as determined by the Plan Committee in its sole discretion from time
to time. Any deferral or payment hereunder shall be subject to applicable
payroll and withholding taxes. In that regard, the Participating Employers may
determine, in their sole and exclusive discretion, to deduct from the amount
otherwise to be credited to the Employer Account of a Participant for a Plan
Year an amount necessary to pay any related payroll taxes. In the event any
amount becomes payable under the provisions of the Plan to a Participant,
Beneficiary or other person who is a minor or an incompetent, whether or not
declared incompetent by a court, such amount may be paid directly to the minor
or incompetent person or to such person’s fiduciary (or attorney-in-fact in the
case of an incompetent) as the Plan Committee, in its sole discretion, may
decide, and the Plan Committee shall not be liable to any person for any such
decision or any payment pursuant thereto.

 

9



--------------------------------------------------------------------------------



 



7. Amendment, Modification and Termination of the Plan:
The Participating Employers reserve the right at any time, by action of the
Compensation Committee or by action of the Plan Committee, to amend in whole or
in part any or all of the provisions of the Plan or to terminate the Plan;
provided, however, that no amendment or termination may reduce the amount
actually credited to a Participant’s Account on the date of the amendment or
termination, or further defer the due dates for the payment of the amounts,
without the consent of the affected Participant. Notwithstanding any provision
of the Plan to the contrary but only to the extent permitted by Code
Section 409A, in connection with any termination of the Plan the Compensation
Committee or the Plan Committee, as applicable, shall have the authority to
cause the Accounts of all Participants (and Beneficiaries of any deceased
Participants) to be paid in a single cash payment as of a date determined by the
Compensation Committee or Plan Committee or to otherwise accelerate the payment
of all Accounts in such manner as the Compensation Committee or Plan Committee
determines in its discretion.
8. Claims Procedures:
Claims for benefits under the Plan shall be addressed pursuant to the claims
procedures applicable under the 401(k) Plan. Any decision pursuant to such
claims procedures shall be final and conclusive upon all persons interested
therein, except to the extent otherwise provided by applicable law.
9. Indemnity of Plan Committee:
The Participating Employers shall indemnify and/or maintain and keep in force
insurance in such form and in such amount as may be necessary to protect the
Plan Committee, its members, and its delegates and appointees (other than
persons who are independent of the Participating Employers and are rendering
services to the Plan for a fee) from any and all liability which may arise by
reason of their action or failure to act concerning this Plan, excepting any
willful misconduct or gross negligence.
10. Notice:
Any notice or filing required or permitted to be given to the Plan Committee
under the Plan shall be sufficient if in writing and hand-delivered, or sent by
registered or certified mail, postage pre-paid, to the address below:
Pike Electric Corporation
100 Pike Way
Mt. Airy, NC 27030
Attn: Plan Committee for the Pike Compensation Deferral Plan
Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification. Any notice or filing required or permitted to be
given to a Participant under the Plan shall be sufficient if in writing and
hand-delivered, or sent by registered or certified mail, postage pre-paid, to
the last known address of the Participant.

 

10



--------------------------------------------------------------------------------



 



11. Applicable Law:
The Plan shall be construed, administered and governed in accordance with the
laws of the State of North Carolina, except to the extent such laws are
preempted by federal law.
12. Compliance With Code Section 409A:
The Plan is intended to comply with Code Section 409A. Notwithstanding any
provision of the Plan to the contrary, the Plan shall be interpreted, operated
and administered consistent with this intent.
13. Miscellaneous:
A Participant’s rights and interests under the Plan may not be assigned or
transferred by the Participant. In that regard, no part of any amounts credited
or payable hereunder shall, prior to actual payment, (i) be subject to seizure,
attachment, garnishment or sequestration for the payment of debts, judgments,
alimony or separate maintenance owed by the Participant or any other person,
(ii) be transferable by operation of law in the event of the Participant’s or
any person’s bankruptcy or insolvency or (iii) be transferable to a spouse as a
result of a property settlement or otherwise. The Plan shall be an unsecured and
unfunded arrangement. To the extent the Participant acquires a right to receive
payments from the Participating Employers under the Plan, the right shall be no
greater than the right of any unsecured general creditor of the Participating
Employers. Nothing contained herein may be deemed to create a trust of any kind
or any fiduciary relationship between a Participating Employer and any
Participant. Designation as an Eligible Employee or Participant in the Plan
shall not entitle or be deemed to entitle the person to continued employment
with the Participating Employers. The Plan shall be binding on each
Participating Employer and their respective successors and assigns.
[SIGNATURE ON NEXT PAGE]

 

11



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, this Instrument is executed by the undersigned duly
authorized officer of PIKE ELECTRIC CORPORATION on February 3, 2011.

            PIKE ELECTRIC CORPORATION
      By:   /s/ Timothy G. Harshbarger                Name:   Timothy G.
Harshbarger                  Title: Senior Vice President, Human Resources    
        

 

12



--------------------------------------------------------------------------------



 



Pike Compensation Deferral Plan
Exhibit A
Participating Employers
(As of March 1, 2011)
Participating Employers
1. Pike Electric Corporation (March 1, 2011)
2. Pike Enterprises, Inc. (March 1, 2011)
3. Klondyke Construction, LLC (March 1, 2011)
4. Pike Energy Solutions, Inc. (March 1, 2011)
5. Pike Energy Solutions, LLC (March 1, 2011)
6. Pike Electric, LLC (March 1, 2011)

 

13